Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This office action is in response to applicant’s terminal disclaimer filed 1/25/22. Claims 16-45 are pending with claims 16, 28 and 37 in independent form.

Terminal Disclaimer
The terminal disclaimer filed on 1/25/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,465,970; 7,568,628; 7,611,060 and 8,733,660 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 16-45 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s terminal disclaimer has overcome the previous double patenting rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 16 and all its dependencies, an apparatus comprising: a CMOS image sensor comprising a plurality of pixels in a two-dimensional array, wherein the CMOS image sensor is operable, in a global shutter mode, to collect image data from a target, and wherein, in the global shutter mode, all or substantially all of the plurality of pixels in the CMOS image sensor are configured to be simultaneously exposed for a duration of an exposure period, each of the pixels of the CMOS based image sensor being an active pixel comprising a pixel amplifier, a photosensitive region and an opaque shielded data storage region; a processor; at least one illumination light source configured to illuminate at least a portion of the target for an illumination period; at least one aiming light source configured to project an aiming pattern; and a non-transitory memory including computer program instructions, the non-transitory memory and the computer program instructions configured to, when executed by the processor, cause the apparatus to at least: decode at least one two dimensional bar code symbol in the image data collected in the global shutter mode. With respect to claim 28 and all its dependencies, an apparatus comprising: a CMOS image sensor comprising a plurality of pixels in a two-dimensional array, wherein the CMOS image sensor is operable, in a global shutter mode, to collect image data from a target based on a defined resolution for a window of interest, and wherein, in the global shutter mode, all or substantially all of the plurality of pixels in the CMOS image sensor are configured to be simultaneously exposed for a duration of an exposure period, each of the pixels of the CMOS based image sensor being an active pixel comprising a pixel amplifier, a photosensitive region and an opaque shielded data storage region; a processor; at least one illumination light source configured to illuminate at least a portion of the target for an illumination period; at least one aiming light source configured to project an aiming pattern; and 4 of 11LEGAL02/41348764v1Appl. No.: 17/167,452 Amdt. dated January 25, 2022Attorney Docket No.: H28130-US31-CON5(696908)aa non-transitory memory including computer program instructions configured to, when executed by the processor, cause the apparatus to at least: decode at least one two dimensional bar code symbol in the image data collected in the global shutter mode. With respect to claim 37 and all its dependencies, an apparatus comprising: a CMOS image sensor comprising a plurality of pixels in a two-dimensional array, wherein the CMOS image sensor is operable, in a global shutter mode, to collect image data from a target, and wherein, in the global shutter mode, all or substantially all of the plurality of pixels in the CMOS image sensor are configured to be simultaneously exposed for a duration of an exposure period, each of the pixels of the CMOS based image sensor being an active pixel comprising a pixel amplifier, a photosensitive region and an opaque shielded data storage region; a processor; at least one illumination light source configured to illuminate at least a portion of the target for an illumination period, wherein the at least one illumination light source is configured to draw at least 160 mA; at least one aiming light source configured to project an aiming pattern; and 6 of 11 LEGAL02/41348764v1Appl. No.: 17/167,452 Amdt. dated January 25, 2022 Attorney Docket No.: H28130-US31-CON5(696908) Reply to Office Action of November 16, 2021 a non-transitory memory including computer program instructions configured to, when executed by the processor, cause the apparatus to at least: decode at least one two dimensional bar code symbol in the image data collected in the global shutter mode. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH